Title: Favi to the American Commissioners, 10 February 1785
From: Favi, Francesco
To: American Commissioners



Messieurs
Paris ce 10 Fevrier 1785

J’ai fait passer en son tems à ma Cour le projet du Traité, que vous m’avés fait L’honneur de m’adresser.
:Les principes, sur Les quels il est fondé sont trop conformes à ceux du Gouvernement Toscan pourqu’ils ne soyent pas adoptés, et vous ne devés pas douter, Messieurs, que Les Sujets des Etats unis del’Amerique n’obtiennent dans Les Etats, et dans Les ports dela Toscane sur Le pied d’une parfaite reciprocité Les facilitfès et Les avantages qui sont accordès aux Nations Les plus favorisées.
Dés que je recevrai une reponce j’aurai L’honneur de vous en faire part.
J’ai celui d’etre avec Le plus grand respect, Messieurs Votre très humble, et très Obeissant Serviteur,

favi

